Exhibit 10.1

 

Execution Version

 

INTREPID POTASH, INC.

 

FOURTH WAIVER TO

 

NOTE PURCHASE AGREEMENT

 

$60,000,000 3.23% Senior Notes, Series A, due April 16, 2020

$45,000,000 4.13% Senior Notes, Series B, due April 14, 2023

$45,000,000 4.28% Senior Notes, Series C, due April 16, 2025

 

Dated as of July 15, 2016

 

To the Holders of the Senior Notes

of Intrepid Potash, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of August 28, 2012
among Intrepid Potash, Inc. (the “Company”) and the Purchasers listed in
Schedule A attached thereto, as amended by that certain First Amendment to Note
Purchase Agreement dated as of January 15, 2016 (as so amended, the “Existing
Note Purchase Agreement”), pursuant to which the Company issued (i) $60,000,000
aggregate principal amount of its 3.23% Senior Notes, Series A, due April 16,
2020; (ii) $45,000,000 aggregate principal amount of its 4.13% Senior Notes,
Series B, due April 14, 2023; and (iii) $45,000,000 aggregate principal amount
of its 4.28% Senior Notes, Series C, due April 16, 2025 (collectively, the
“Notes”).  You are referred to herein individually as a “Holder” and
collectively as the “Holders.”  The Existing Note Purchase Agreement, as
modified by this Fourth Waiver to Note Purchase Agreement (this “Waiver
Agreement”) and as may be further amended, restated, supplemented or otherwise
modified from time to time, is referred to herein as the “Note Purchase
Agreement”.  Capitalized terms used and not otherwise defined herein have the
meanings ascribed to them in the Note Purchase Agreement.

 

Pursuant to the Waiver to Note Purchase Agreement dated as of March 23, 2016 by
and among the Company and the Holders, each of the Holders waived compliance by
the Company with Sections 10.1 and 10.2 of the Note Purchase Agreement for the
fiscal quarter ended March 31, 2016 until May 13, 2016.

 

Pursuant to the Second Waiver to Note Purchase Agreement dated as of May 6, 2016
by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until June 30, 2016.

 

1

--------------------------------------------------------------------------------


 

Pursuant to the Third Waiver to Note Purchase Agreement dated as of June 30,
2016 by and among the Company and the Holders, each of the Holders again waived
compliance by the Company with Sections 10.1 and 10.2 of the Note Purchase
Agreement for the fiscal quarter ended March 31, 2016 until July 15, 2016.

 

The Company has further requested that compliance by the Company with Sections
10.1 and 10.2 of the Note Purchase Agreement for the fiscal quarter ended
March 31, 2016 be waived from July 15, 2016 until July 29, 2016.  The
undersigned Holders have agreed to such waiver on the terms and conditions set
forth herein.

 

But for the Waiver (as defined below) provided herein, Events of Default would
exist under Section 11(c) of the Note Purchase Agreement as of March 31, 2016 as
a result of the Company’s failure to comply with Sections 10.1 and 10.2 of the
Note Purchase Agreement for the fiscal quarter ended March 31, 2016.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the
undersigned Holders agree as follows:

 

1.             WAIVER

 

Effective as of the Effective Date (as defined below), the undersigned Holders
agree to waive, until July 29, 2016, the requirement that the Company comply
with Sections 10.1 and 10.2 of the Note Purchase Agreement for the fiscal
quarter ended March 31, 2016 (the “Waiver”), and agree that any failure by the
Company to comply with such Sections 10.1 and/or 10.2 for the fiscal quarter
ended March 31, 2016 shall not constitute a Default or an Event of Default until
July 29, 2016; provided, however, that the Company shall report on the Leverage
Ratio and the Fixed Charge Coverage Ratio as and when required by the Existing
Note Purchase Agreement.  Unless a further waiver is provided by the Holders
pursuant to the Note Purchase Agreement, an immediate Event of Default shall
occur under Section 11(c) of the Note Purchase Agreement on July 29, 2016,
effective as of March 31, 2016.

 

The Waiver is limited to its terms and does not constitute a waiver of any other
term, condition, representation, covenant or undertaking under the Note Purchase
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith.  Without limiting the foregoing, the Waiver
does not and shall not apply to any other Default or Event of Default that may
currently be outstanding, and shall not apply to any future Default or Event of
Default (other than a Default or Event of Default under Section 11(c) of the
Note Purchase Agreement occurring during the period from the Effective Date
until July 29, 2016 and arising solely from the Company’s failure to comply with
Sections 10.1 and/or 10.2 of the Note Purchase Agreement for the fiscal quarter
ended March 31, 2016).  The Company, on its behalf and on behalf of its
Subsidiaries and Affiliates, agrees that the Waiver does not constitute or
represent any agreement or commitment by any Holder to provide any other
modifications to the Note Purchase Agreement or any of the other agreements,
documents, or instruments executed and delivered in connection therewith, or
establish any course of dealing by any Holder.  Except as expressly provided in
the Waiver, (a) the Waiver does not and shall not constitute a waiver, release
or limitation upon the exercise by any Holder of any of its rights,

 

2

--------------------------------------------------------------------------------


 

legal or equitable, hereunder or under the Note Purchase Agreement or any of the
other agreements, documents, or instruments executed and delivered in connection
therewith and (b) each Holder reserves any and all rights and remedies which it
has had, has or may have under the Note Purchase Agreement and the other
agreements, documents, or instruments executed and delivered in connection
therewith.

 

2.             REPRESENTATIONS AND WARRANTIES

 

2.1          No Default or Event of Default.  No event has occurred and no
condition exists that, as of the date hereof or as of the Effective Date (after
giving effect to the Waiver), would constitute a Default or Event of Default.

 

2.2          Authorization, etc.  The execution, delivery and performance by the
Company of this Waiver Agreement has been duly authorized by all necessary
corporate action and does not require any registration with, consent or approval
of, notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.  The Note Purchase Agreement, this Waiver
Agreement and the Notes each constitute the legal, valid, and binding
obligations of the Company, enforceable in accordance with their respective
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

2.3          Compliance with Laws, Other Instruments, etc.  The execution,
delivery and performance by the Company of this Waiver Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, corporate charter or by-laws, or any other Material agreement,
lease, or instrument to which the Company or any Subsidiary is bound or by which
the Company or any Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

2.4          Disclosure.  This Waiver Agreement and the documents, certificates
or other writings delivered to the Holders by or on behalf of the Company in
connection herewith, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  There is no fact known to the Company that would reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings delivered to the Holders
by or on behalf of the Company.

 

2.5          Indebtedness Under Credit Agreement.  As of the date of this Waiver
Agreement, (a) no principal or interest is outstanding in respect of Loans (as
defined in the

 

3

--------------------------------------------------------------------------------


 

Credit Agreement) under the Credit Agreement and (b) the aggregate amount of all
LC Obligations (as defined in the Credit Agreement) is $500,000.

 

3.             EFFECTIVE DATE

 

The Waiver shall become effective as of the date on which each of the following
conditions precedent has been satisfied in full (the “Effective Date”):

 

3.1          Execution and Delivery of Waiver Agreement.  The Required Holders
shall have executed and delivered this Waiver Agreement and the Holders shall
have received a counterpart of this Waiver Agreement duly executed and delivered
by the Company.

 

3.2          Confirmation of Subsidiary Guaranty.  The Holders shall have
received a counterpart of the Consent and Reaffirmation attached hereto as Annex
A duly executed and delivered by each Subsidiary Guarantor.

 

3.3          Representations and Warranties True.  The representations and
warranties set forth in Section 2 hereof shall be true and correct on such date
in all respects.

 

3.4          Fees and Expenses.  The Company shall have paid all reasonable
fees, expenses and costs of the Holders’ special counsel, Morgan, Lewis &
Bockius LLP, incurred in connection with the preparation, negotiation, execution
and delivery of this Waiver Agreement and any other documents related hereto
(including, without limitation, the fees and expenses of a financial advisor to
the Holders) to the extent invoiced.

 

4.             MISCELLANEOUS

 

4.1          Financial Advisor.  The Company hereby agrees, on behalf of itself
and its Subsidiaries, that, notwithstanding Section 7.4(a) of the Note Purchase
Agreement, any financial advisor engaged by or on behalf of the Holders may,
from and after the Effective Date until July 29, 2016, upon reasonable prior
notice to the Company, visit the offices and properties of the Company and its
Subsidiaries and discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s and its Subsidiaries’ officers and the
independent public accountants of the Company and its Subsidiaries, all at such
reasonable times and as often as may be reasonably requested in writing.

 

4.2          Ratification.  Subject to the Waiver, the Note Purchase Agreement,
the Notes and each of the other agreements, documents, and instruments executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified, approved and confirmed in all respects as of the date
hereof.

 

4.3          Reference to and Effect on the Note Purchase Agreement.  On and
after the Effective Date, each reference in the Note Purchase Agreement and in
other documents describing or referencing the Note Purchase Agreement to the
“Agreement,” “Note Purchase Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import referring to the Note Purchase Agreement shall mean and be
a reference to the Note Purchase Agreement as modified hereby.

 

4

--------------------------------------------------------------------------------


 

4.4          Binding Effect.  This Waiver Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

4.5          Governing Law.  This Waiver Agreement shall be construed and
enforced in accordance with, and the rights of the parties hereto shall be
governed by, the law of the State of New York excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.

 

4.6          Counterparts.  This Waiver Agreement may be executed in any number
of counterparts, each executed counterpart constituting an original, but
altogether only one instrument.  Delivery of an executed signature page by
facsimile or e-mail transmission shall be effective as delivery of a manually
signed counterpart of this Waiver Agreement.

 

4.7          Release.  In further consideration of the execution by the Holders
of this Waiver Agreement, the Company, on behalf of itself and each of its
Subsidiaries and Affiliates, and all of the successors and assigns of each of
the foregoing (collectively, the “Releasors”), hereby completely, voluntarily,
knowingly, and unconditionally releases and forever discharges each of the
Holders and each of their respective advisors, professionals and employees, each
affiliate of the foregoing and all of their respective successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising at law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurring on or prior to the
date hereof, in any way concerning, relating to, or arising from (a) any of the
Releasors, (b) the Note Purchase Agreement, the Notes, the Subsidiary Guaranty
or any of the other agreements, documents, or instruments executed and delivered
in connection therewith, or any of the obligations thereunder, (c) the financial
condition, business operations, business plans, prospects or creditworthiness of
the Company, and/or (d) the negotiation, documentation and execution of this
Waiver Agreement and any documents relating hereto.  The Company, on behalf of
itself and the other Releasors, hereby acknowledges that they collectively have
been advised by legal counsel of the meaning and consequences of this release.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holders have caused this Waiver
Agreement to be executed and delivered by their respective officer or officers
thereunto duly authorized.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and Chief Accounting Officer

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid Potash,
Inc.]

 

--------------------------------------------------------------------------------


 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Director

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

By:

/s/ Brian Keating

 

Name:

Brian Keating

 

Title:

Managing Director

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

COBANK, ACB

 

 

 

 

 

 

 

By:

/s/ S. Richard Dill

 

Name:

S. Richard Dill

 

Title:

Vice President

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

AGFIRST FARM CREDIT BANK

 

 

 

 

 

 

 

By:

/s/ Christopher Reynolds

 

Name:

Christopher Reynolds

 

Title:

Assistant Vice President

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT BANK OF TEXAS

 

 

 

 

 

 

 

By:

/s/ Ria Estrada

 

Name:

Ria Estrada

 

Title:

Manager

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

 

 

 

 

 

 

 

By:

/s/ Jeff Pavlik

 

Name:

Jeff Pavlik

 

Title:

Sr. Vice President

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

1ST FARM CREDIT SERVICES, PCA

 

 

 

 

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Corey J. Waldinger

 

Title:

Vice President, Capital Markets Group

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------


 

FARM CREDIT SERVICES OF AMERICA, PCA

 

 

 

 

 

 

 

By:

/s/ Steven L. Moore

 

Name:

Steven L. Moore

 

Title:

Vice President

 

 

[Signature page to Fourth Waiver to Note Purchase Agreement - Intrepid
Potash, Inc.]

 

--------------------------------------------------------------------------------

 

 


 

ANNEX A

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Fourth Waiver to Note Purchase Agreement (the “Waiver Agreement”) dated as of
July 15, 2016, among Intrepid Potash, Inc. (the “Company”) and certain of the
Holders party to the Note Purchase Agreement, dated as of August 28, 2012, as
amended by that certain First Amendment to Note Purchase Agreement dated as of
January 15, 2016 (as further amended, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”).  Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Note Purchase Agreement.  Without in any way establishing a
course of dealing by the Holders, each of the undersigned consents to the Waiver
Agreement and reaffirms the terms and conditions of the Subsidiary Guaranty
executed by it in connection with the Note Purchase Agreement and acknowledges
and agrees that such Subsidiary Guaranty remains and shall remain in full force
and effect and hereby reaffirms, ratifies and confirms (a) in all respects each
and every obligation and covenant made by it in such Subsidiary Guaranty and
(b) that such Subsidiary Guaranty remains the legal, valid and binding
obligation of such Subsidiary Guarantor enforceable against such Subsidiary
Guarantor in accordance with its terms.  All references to the Note Purchase
Agreement contained in such Subsidiary Guaranty shall be a reference to the Note
Purchase Agreement as modified by the Waiver Agreement and as the same may from
time to time hereafter be amended, restated, supplemented or otherwise modified.

 

Dated: July 15, 2016

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date written immediately above.

 

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

By: Intrepid Potash, Inc., its Manager

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

[Signature Page to Consent and Reaffirmation (Note Purchase Agreement)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Holder

 

Aggregate
Principal
Amount of
Series A Notes
Outstanding

 

Aggregate
Principal
Amount of
Series B Notes
Outstanding

 

Aggregate
Principal
Amount of
Series C Notes
Outstanding

 

Teachers Insurance and Annuity Association of America

 

$

0

 

$

0

 

$

37,500,000

 

The Guardian Life Insurance Company of America

 

$

0

 

$

23,500,000

 

$

7,500,000

 

CoBank, ACB

 

$

25,000,000

 

$

0

 

$

0

 

AgFirst Farm Credit Bank

 

$

15,000,000

 

$

0

 

$

0

 

Farm Credit Bank of Texas

 

$

10,000,000

 

$

0

 

$

0

 

GreenStone Farm Credit Services, ACA/FLCA

 

$

10,000,000

 

$

7,000,000

 

$

0

 

1st Farm Credit Services, PCA

 

$

0

 

$

7,500,000

 

$

0

 

Farm Credit Services of America, PCA

 

$

0

 

$

7,000,000

 

$

0

 

Totals

 

$

60,000,000

 

$

45,000,000

 

$

45,000,000

 

 

--------------------------------------------------------------------------------